      Case 2:20-cv-00172-JAM-DB Document 9 Filed 05/12/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONY BLACKMAN,                                    No. 2:20-cv-0172 JAM DB P
12                        Plaintiff,
13           v.                                         ORDER
14    T. RAMOS, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. In an order filed March 24, 2020, the court

18   denied plaintiff’s motion to proceed in forma pauperis. (ECF No. 8.) Plaintiff was ordered to pay

19   the $400 filing fee within fourteen days if he wished to proceed with this case. Plaintiff was

20   warned that his failure to pay the filing fee would result in dismissal of this action. Fourteen days

21   have passed and plaintiff has not paid the filing fee or otherwise responded to the court’s March

22   24 order.

23          Accordingly, IT IS HEREBY ORDERED that this case is dismissed.

24
     DATED: May 11, 2020
25
                                                   /s/ John A. Mendez____________               _____
26

27                                                 UNITED STATES DISTRICT COURT JUDGE

28
                                                        1
